Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.30 Filed 08/20/21 Page 1 of 24




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

TENNILLE VIAU,                        Case No. 2:21-cv-11169
As Next Friend of K.V.,
     Plaintiff,                    HON. MARK A. GOLDSMITH
v.

CITY OF TROY, et al,
      Defendants.
___________________________________________________________/
 Kevin Ernst (P44223)            Lori Grigg Bluhm (P46908)
 Hannah Fielstra (P82101)        Allan T. Motzny (P37580)
 ERNST CHARARA & LOWELL, PLC. TROY CITY ATTORNEY’S OFFICE
 Attorneys for Plaintiff         Attorneys for Defendants Troy, Bo, and
 645 Griswold, Suite 4100        Mercer
 Detroit, MI 48226               500 W. Big Beaver Road
 (313) 965-5555                  Troy, MI 48084
 kevin@ecllawfirm.com            (248) 524-3320
 hannah@ecllawfirm.com           bluhmlg@troymi.gov
                                 motznyat@troymi.gov
___________________________________________________________/

 DEFENDANTS CITY OF TROY, ELAINE BO, AND SCOTT MERCER’S
  MOTION FOR DISMISSAL AND SUMMARY JUDGMENT; BRIEF IN
                   SUPPORT OF MOTION

          MOTION FOR DISMISSAL AND SUMMARY JUDGMENT

     Defendants move pursuant to Fed R Civ P 12(b)(1) and 56(a) for a

dismissal and summary judgment in their favor. In accordance with ED

Mich LR 7.1(a), undersigned counsel certifies that he personally spoke with

opposing counsel Hannah Fielstra on August 17, 2021, explaining the

nature of the relief sought by way of this motion and seeking concurrence

in the relief, but opposing counsel expressly denied concurrence.
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.31 Filed 08/20/21 Page 2 of 24




  BRIEF IN SUPPORT OF MOTION FOR DISMISSAL AND SUMMARY
                        JUDGMENT

                  STATEMENT OF ISSUES PRESENTED

      The issues presented in this case are:

   1) Whether Count I of Plaintiff’s complaint alleging a denial of equal

      protection should be dismissed against all Defendants for failure to

      state a claim upon which relief may be granted and as a matter of law

      for the reason there is no proof of racially discriminatory intent or

      purpose.

   2) Whether Count II of Plaintiff’s complaint alleging Monell liability

      should be dismissed against the City of Troy for failure to state a

      claim upon which relief may be granted and as a matter of law

      because there is no proof a Constitutional violation occurred as a

      result of a policy or custom of the City of Troy.

   3) Should Plaintiff’s Constitutional claims against the individual

      defendants be dismissed based on qualified immunity?

   4) Should Plaintiff’s state law claims be dismissed for lack of subject

      matter jurisdiction?

   5) Whether Counts III and IV of Plaintiff’s complaint alleging violation of

      the Elliott-Larsen Civil Rights Act and a violation of MCL 740.146
                                       2
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.32 Filed 08/20/21 Page 3 of 24




     should be dismissed against all Defendants for failure to state a claim

     upon which relief may be granted and because there is no proof

     Defendants committed violations of those acts.




                                     3
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.33 Filed 08/20/21 Page 4 of 24




  STATEMENT OF MOST CONTROLLING OR MOST APPROPRIATE
          AUTHORITIES FOR THE RELIEF SOUGHT

The most controlling or appropriate authorities are:

   1. For Issue 1: Ashcroft v Iqbal, 556 US 662, 561; 129 S Ct 1937; 173 L

     ED 2d 868 (2009) and Village of Arlington Heights v Metropolitan

     Housing, 429 US 252: 97 S Ct 555; 50 L Ed 2d 450 (1977).

   2. For Issue 2: Ashcroft v Iqbal, 556 US 662, 561; 129 S Ct 1937; 173 L

     ED 2d 868 (2009) and Monell v New York City Department of Social

     Services, 436 US 658; 98 S Ct 2018; 56 L Ed 2d 611 (1978).

   3. For Issue 3: Harlow v Fitzgerald, 457 US 800, 818; 102 S Ct 2727; 73

     L Ed 2d 396 (1982) and Pearson v. Callahan, 555 US 223; 129 S Ct

     808; 172 L Ed 2d 565 (2009).

   4. For Issue 4: 28 U.S.C. Sections 1331 and 1332.

   5. For Issue 5: Scalise v Boy Scouts of America, 265 Mich App 1; 692

     NW2d 858 (2005).



                        STATEMENT OF FACTS

     Plaintiff Tennille Viau, as next friend of K.V., a minor child, filed

a 4-count complaint seeking damages against the City of Troy, Elaine

Bo, Scott Mercer and two unknown individuals identified as John Doe

and Jane Doe. A copy of the complaint is attached as Exhibit A.

                                       4
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.34 Filed 08/20/21 Page 5 of 24




Count I is based on 42 USC § 1983 and alleges a violation of the

14th Amendment Equal Protection Clause. Count II alleges the City

of Troy is liable for the alleged actions of the individual defendants.

Count III alleges a violation of the equal accommodation provisions of

Michigan’s Elliott- Larsen Civil Rights Act, MCL 37.2101 et seq.

Count IV alleges a denial of equal public accommodations under

MCL 750.147.

      According to the complaint, John and Jane Doe are agents of

the City of Troy and Elaine Bo and Scott Mercer are employees of the

City. Compl,, Par 4-8. It is alleged that on July 10, 2019, 10-year-old

K.V. was enrolled in the City of Troy Recreation Department summer

sports camp for soccer. Compl., Par 10. Plaintiff claims that John Doe

was K.V.’s coach and that he told K.V. they were going to play a

game called “Bomb the Country.” Compl., Par 13. The complaint

states the coach asked all the non-white children, including K.V.,

what country they were from, and then placed all the white children

on Team America and the non-white children on other teams. Compl.,

Par 14 – 20. Allegedly, K.V. was placed on team Argentina, even

though she told the coach she was from the United States of

America. Compl., Par 18. Thereafter, it is alleged the coach had the


                                       5
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.35 Filed 08/20/21 Page 6 of 24




children play a game “pitting” the white children against the non-white

children. Compl., Par 22-23.

      Plaintiff states that on July 11, 2019, Ms. Viau complained

about the actions of the soccer coach to Defendants Elaine Bo, Troy

Recreation Director, and Scott Mercer, Troy Recreation Supervisor.

Compl., Par 26. According to the complaint, Mercer responded the

game had been played for years, but the game may need a name

change. Compl., Par 27, 29. Plaintiff alleges on July 12, 2019, soccer

coach Jane Doe informed the children they would play a game called

“Cowboys and Indians.” Compl., Par 30. According to the complaint,

Ms. Viau also complained to Troy officials the game “Cowboys and

Indians” was inappropriate because of the “us versus them”

environment. Compl, Par 31. It is also alleged that Ms. Viau, on July

12, 2019, notified Troy officials that children had been segregated by

national origin, race, and/or color on July 10, 2019, and that the

response from Elaine Bo was “good to know.” Compl., Par 32-34.

      There is no allegation that Defendants Mercer and Bo were

ever present during the soccer camp or had any involvement in the

decision to play “Bomb the Country” or “Cowboys and Indians.” There

is also no allegation that Mercer or Bo encouraged the alleged


                                      6
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.36 Filed 08/20/21 Page 7 of 24




decision of John Doe to have the camp attendees play “Bomb the

Country.” There is no allegation that any of the Defendants acted

with discriminatory intent or purpose. Moreover, the allegations in the

complaint reveal that K.V. was never denied the opportunity to

participate in the soccer camp program.

     Additional facts relevant to this case are set forth in the

affidavits of Defendants Mercer (Exhibit B) and Bo (Exhibit C). Ms.

Viau had registered two children - K.V. and A.V - for several summer

camp programs run by the Troy Parks and Recreation Department in

2019. Mercer Aff. Par 4. K.V. was registered for soccer, track and

field, extreme recess, and cheerleading. Mercer Aff. Par 4. A.V. was

registered for soccer, cheerleading and extreme recess. Mercer Aff.

Par 4. In May 2019, Ms. Viau cancelled the registration for three of

the programs (cheerleading and soccer for A.V. and track and field

for K.V.) and received a refund. Mercer Aff. Par 5. The soccer camp

referenced in the complaint took place Monday July 8, 2019 through

Friday, July 12, 2019. Mercer Aff. Par 8.    Since the complaint

shows that K.V. participated in that camp and was there on the last

day of July 12, 2019 (Compl. Par 30), there is no dispute K.V.

participated in the full soccer camp program. Ms. Viau subsequently


                                      7
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.37 Filed 08/20/21 Page 8 of 24




cancelled A.V.’s registration for extreme recess and K.V.’s

registration for cheerleading and extreme recess, and she received

another refund on July 24, 2019. Mercer Aff. Par 6. Ms. Viau did not

specify any reasons for cancelling any of the Troy camps, and some

occurred prior to the end of the soccer camp.

      The soccer camp program is one of the summer sports camp

programs administered by the City’s Park and Recreation Department

in conjunction with the Troy School District. Mercer Aff. Par 3.

Although the program was at a City owned park, the coaches were

provided by the Troy School District. Mercer Aff. Par 7-8. All the

activities that took place at the camp were chosen and administered

by the coaches. Mercer Aff. Par 10. The City did not provide any

direction on how the coaches should run the program, and the

coaches were not required to turn in lesson plans to the City. Mercer

Aff. Par 10.

      Although the complaint indicates Ms. Viau complained to Troy

officials on July 11, 2019 (Compl. Par 26), the email she sent to the

City’s Recreation Department reveals only a concern about the

violent implications of a game called “Bomb the Country” and not the

segregation of the children. Mercer Aff. Par 11-12. As noted in his


                                      8
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.38 Filed 08/20/21 Page 9 of 24




affidavit, Mercer communicated Ms. Viau’s complaint to a

representative of the School District, who told him that the game had

been played for decades, that it was a camp favorite, and that many

returning camp kids made specific requests to play it. Mercer Aff. Par

14. The representative of the School District advised Mercer they

could come up with a new name for the game. Mercer Aff. Par 14.

Contrary to Plaintiff’s allegations in paragraphs 27 and 29 of the

complaint, which makes it appear Mercer had prior knowledge that

the game “Bomb the Country” had been played at the soccer camp,

Mercer clarified that the coaches were from the Troy School District,

and he then reported the information that he learned from the Troy

School District liaison. Mercer Aff. Par 14-15. Mercer was previously

unaware that the game called “Bomb the Country” was played at the

soccer camp. Mercer Aff. Par 16. Furthermore, at no time did Ms.

Viau indicate to Scott Mercer that there was racial segregation or

separation. The only concern Ms. Viau articulated was the chosen

name of the game, where the use of the word “bomb” could have

insensitive connotations in today’s world. Mercer Aff. Par 17. There

is no record of any complaints of discrimination based on race, color,

or national origin in connection with the summer sports camp


                                      9
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.39 Filed 08/20/21 Page 10 of 24




programs lodged with the Recreation Department or others at the City

of Troy.

      Elaine Bo was the Director of the City of Troy Recreation

Department in the summer of 2019. Bo Aff. Par 2. She was not

involved with the day to day administration of the summer sports

camp program, as those duties were assigned to a Recreation

Supervisor. Bo Aff. Par 4. She does recall talking with Ms. Viau

about the name of the game, and afterwards she directed a

Recreation Supervisor to investigate the allegations and take any

appropriate action. Bo Aff. Par 5. She has no knowledge of any

complaints of racial, color, or national origin discrimination in the

summer sports camps. Bo Aff. Par 6.

                         STANDARD OF REVIEW

      Federal Rule of Civil Procedure 12(b)(6) allows the court to assess

whether a plaintiff has stated a claim upon which relief may be granted. FR

Civ P (12)(b)(6). The standard of review for motions filed under Rule 12 of

the Federal Rules of Civil Procedure was discussed in Morgan v Church’s

Fried Chicken, 829 F2d 10, 11-12 (CA 6, 1987):

      “ …Under Rule 12(b)(6)… a complaint may be dismissed ‘only if it is
      clear that no relief could be granted under any set of facts that could
      be proved consistent with the allegations.’… The complaint must be
      construed in the light most favorable to plaintiff, and its well pleaded
                                       10
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.40 Filed 08/20/21 Page 11 of 24




      facts must be accepted as true. …However, we need not accept as
      true legal conclusions or unwarranted factual inferences…” (Citations
      omitted).

      To survive a Rule 12(b)(6) motion to dismiss, plaintiff’s pleading for relief

must provide “more than labels and conclusions, and a formulaic recitation of

the elements of the cause of action will not do.” Association of Cleveland Fire

Fighters v City of Cleveland, 502 F3d 545, 548 (CA 6, 2007). “[T]he tenet that

a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.” Ashcroft, 679. “[A] complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Id, 678. The plausibility standard requires “more than a

sheer possibility that a defendant has acted unlawfully.” Id.

      Summary judgment is proper under Rule 56 of the Federal Rules of Civil

Procedure if there is no genuine issue as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed.R.Civ.P 56(a). There is no

issue for trial unless there is sufficient evidence, favoring the Plaintiff, to allow

a jury to return a verdict for that party. Anderson v Liberty Lobby Inc., 477 US

242; 106 S Ct 2505, 2512; 91 L Ed 2d 202 (1986). The mere existence of

scintilla of evidence in support of the Plaintiff’s position will be insufficient;

there must be evidence from which the jury could reasonably find for the

Plaintiff. Id.


                                         11
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.41 Filed 08/20/21 Page 12 of 24




                              ARGUMENT

   I. COUNT I OF PLAINTIFF’S COMPLAINT SHOULD BE DISMISSED
        BECAUSE THERE IS NO EVIDENCE DEFENDANTS ACTED
        WITH RACIALLY DISCRIMINATORY INTENT OR PURPOSE

      In Count I of the complaint, Plaintiff alleges Defendants are liable

under 42 USC § 1983 on the basis Defendants violated Plaintiff’s right to

equal protection. A case brought under 42 USC § 1983 fails when Plaintiff

cannot show an underlying constitutional violation. Napier v Madison

County, 238 F 3d 739, 743 (CA 6, 2001). To state a claim under 42 USC

1983, a plaintiff must allege that 1) he or she was deprived of a right,

privilege or immunity secured by the Federal Constitution or laws of the

United States, and, 2) the deprivation was caused by a person acting under

color of state law. Hakken v Washtenaw County, 901 F Supp 1245, 1249

(ED Mich, 1995). A complaint must contain allegations respecting all the

elements to sustain recovery under some viable legal theory. Scheid v

Fanny Farmer Candy Shops, Inc., 859 F2d 435, 436 (CA 6, 1988). Merely

listing names in the caption of the complaint and alleging constitutional

violations in the body of the complaint is not enough to sustain recovery

under 42 USC 1983. See Flagg Bros. v Brooks, 436 US 149, 155-157; 98

S Ct 1729; 56 L Ed 2d 185 (1978). Where a complaint alleges no specific

act or conduct on the part of the defendant and the complaint is silent as to


                                      12
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.42 Filed 08/20/21 Page 13 of 24




the defendant except for his name appearing in the caption, the complaint

is properly dismissed, even under the liberal construction to be given pro se

complaints. Potter v Clark, 497 F2d 1206, 1207 (CA 7, 1974). Additionally,

proof of a racially discriminatory intent or purpose is required to show a

violation of the Equal Protection Clause. Village of Arlington Heights, 265.

      There is no allegation anywhere in the complaint that any of the

Defendants acted with racially discriminatory intent or purpose. In fact,

there are no allegations Defendants Elaine Bo, Scott Mercer or Jane Doe

engaged in any conduct that could be deemed discriminatory. In paragraph

18 of Plaintiff’s complaint, it is alleged that K.V. is biracial and she was

placed on Team Argentina (presumably by Defendant John Doe) after she

was asked what country she was from. Paragraphs 19 and 20 allege that

white children were not asked where they were from and placed on Team

America, while none of the non-white children were placed on Team

America. Assuming John Doe did ask such questions and did place K.V.

on Team Argentina, such conduct, without anything more, does not show

John Doe acted with racially discriminatory intent or purpose. Where the

well-pleaded facts do not permit the court to infer more than the possibility

of misconduct, the complaint has not shown the pleader is entitled to relief

as required under Federal Rule of Civil Procedure 8(a)(2). Ashcroft, 678-


                                       13
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.43 Filed 08/20/21 Page 14 of 24




679. The complaint in this case does not contain any factual allegations

that plausibly suggests any Defendants acted with a discriminatory state of

mind. Ashcroft, 683. Accordingly, Count I of the complaint should be

dismissed against all Defendants for failure to state a claim.

      Furthermore, based on the affidavits of Mercer and Bo, it is clear that

Plaintiff cannot prove that the City of Troy or any of its employees engaged in

any discriminatory conduct toward K.V. Neither Bo or Mercer were present for

the soccer camp, and neither one of them provided any direction to the

coaches or had any knowledge that the coaches at the soccer camp engaged

in conduct that Plaintiff alleges was problematic. Additionally, the coaches

were not City of Troy employees. To the extent the coaches may be deemed

agents of the City of Troy, the City itself cannot be held vicariously liable for

the alleged unconstitutional acts of its agents except in the circumstances set

forth in the Monell case, which is discussed in more detail below.

      Plaintiff may argue that Defendants Bo and Mercer are liable based

on their supervisory positions. However, supervisory liability under 42 USC

§ 1983 requires Plaintiff to show the supervisor encouraged or condoned

the alleged unconstitutional conduct. Bass v Robinson, 167 F 3d 1041,

1048 (CA 6, 1999) citing Leach v Shelby County Sheriff, 891 F 2d 1241,

1246 (1989). Supervisory liability cannot attach under § 1983 where the


                                       14
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.44 Filed 08/20/21 Page 15 of 24




allegation of liability is based upon mere failure to act. Bass, 1048, Leach,

1246. To establish a valid claim for improper supervision, the plaintiff must

show the supervisor encouraged the specific incident of misconduct or in

some other way directly participated in it. Sova v City of Mt.Pleasant, 142 F

3d 898, 904 (CA 6, 1898), citing Lillard v Shelby County Board of

Education, 76 F 3d 716, 727 (CA 6, 1996) and Bellamy v Bradley, 729 F 2d

416, 421 (CA 6, 1984). At a minimum, a §1983 plaintiff must show a

supervisory official at least implicitly authorized, approved, or knowingly

acquiesced in the unconstitutional conduct of the offending subordinate.

Bellamy, 421, Hays v Jefferson County, 688 F 2d 869, 872-874 (CA 6,

1982). Assuming Plaintiff’s allegations as true, for the purposes of this

Motion, Plaintiff has not and cannot demonstrate that Mercer or Bo

authorized, approved, or knowingly acquiesced in placing nonwhite children

on a separate team from the white children. At best, Plaintiff’s complaint

merely alleges a failure to act on the part of Bo and Mercer. As noted

above, a mere failure to act is insufficient to impose supervisory liability.

Bass, 1048. Even if Mercer or Bo had knowledge that one of the coaches

had a discriminatory purpose, such knowledge by itself is not enough to

impose liability of one in a supervisory role. Ashcroft, 677. Thus, Count I of

Plaintiff’s complaint should be dismissed against all Defendants.


                                       15
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.45 Filed 08/20/21 Page 16 of 24




   II. COUNT II OF THE COMPLAINT SHOULD BE DISMISSED AGAINST
          THE CITY OF TROY AS THERE IS NO BASIS FOR MONELL
                               LIABILITY

      In Count II of the complaint, Plaintiff alleges the City of Troy “had a

custom and practice of allowing segregation based on race, color and/or

national origin.” Compl Par 40. However, this mere conclusion, without any

additional evidence of a policy or custom of the City of Troy, is insufficient

to impose liability on the City in this case. Ashcroft, 678.

      A municipality may not be held liable in an action under 42 USC §

1983 for alleged unconstitutional conduct of persons that are below the

policy making level on the basis of respondeat superior. Monell, 694. For a

municipality to incur liability, the Plaintiff must prove that there is an official

policy or custom of the City that causes Plaintiff to be subjected to a denial

of a constitutional right. Zahra v Town of Southold, 48 F 3d 674 (CA 2,

1995). In order to prevail against a municipality under 42 USC § 1983, a

Plaintiff “must identify the policy, connect the policy to the city itself, and

show that the particular injury was incurred because of the execution of that

policy.” Garner v Memphis Police Department, 8 F 3d 358, 363-364 (CA 6

1993). In this case, Plaintiff has failed to identify a specific policy of the

City of Troy and has failed to specifically connect a City of Troy policy to

the alleged injuries. The allegation in the complaint the City had a custom


                                         16
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.46 Filed 08/20/21 Page 17 of 24




and practice of allowing segregation based on race, color and/or national

origin is just a conclusion without factual support. A pleading that offers

“labels and conclusions” that is devoid of “further factual enhancement” is

not enough to state a cause of action. Ashcroft, 678, citing Bell Atlantic

Corp v Twombly, 550 US 544, 555, 557; 127 S Ct 1955; 167 L Ed 2d 929

(2007). Thus, Plaintiff has failed to state a cause of action against the City

of Troy under 42 USC § 1983.

      Additionally, as shown in the affidavits of Mercer and Bo, there is no

evidence of the existence of a policy or practice existing in the City of Troy

resulting in the alleged discriminatory conduct in this case. As indicated in

Mercer’s affidavit, he was not even aware that the coaches at the soccer

camp played a game called “Bomb the Country” until he spoke with a

representative of the Troy School District. Moreover, as noted in the

affidavits of Both Mercer and Bo, the City has not received any previous

allegations of discriminatory conduct at the summer sports camps. Thus,

since there is no evidence of an actual policy or custom of the City of Troy

that resulted in discriminatory conduct by employees or agents of the City,

summary judgment should be granted in favor of the City of Troy and

Plaintiff’s Section 1983 action should be dismissed.




                                      17
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.47 Filed 08/20/21 Page 18 of 24




         III. PLAINTIFF’S CONSTITUTIONAL CLAIMS AGAINST THE
         INDIVIDUAL DEFENDANTS SHOULD BE DISMISSED BASED ON
                             QUALIFIED IMMUNITY

      Governmental officials performing discretionary functions are shielded

from liability for civil damages, in so far as their conduct does not violate

clearly established statutory or constitutional rights which a reasonable person

would have known. Harlow v Fitzgerald, 457 US 800, 818; 102 S Ct 2727; 73

L Ed 2d 396 (1982). In determining whether an individual has qualified

immunity, the relevant dispositive inquiry is whether it is clear to a reasonable

official that his or her conduct was unlawful in the situation confronted.

Pearson v. Callahan, 555 US 223, 244; 129 S. Ct. 808; 172 L Ed 2d 565

(2009), Williams v Mehra, 186 F 3d 685, 691 (CA 6, 1999). Qualified

immunity is an initial threshold question decided early in the proceedings, so

that the cost and expenses of trial are avoided where the defense is

dispositive. Qualified immunity is “an entitlement not to stand trial or face other

burdens of litigation.” Mitchell v Forsyth, 472 US 511, 526; 105 S Ct 2806

(1985). When a defendant raises the defense of qualified immunity, the

plaintiff bears the burden of demonstrating that the defendant is not entitled to

qualified immunity. Haynes v City of Circleville, 474 F3d 357, 362 (CA 6,

2007). The plaintiff must not only allege sufficient facts to state a claim, the

allegations must be supported by sufficient evidence showing what the official


                                       18
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.48 Filed 08/20/21 Page 19 of 24




did was not objectively reasonable in light of clearly established constitutional

rights. Williams, 691.

      It is clear from the affidavits of Mercer and Bo that they did not engage

in any conduct that could possibly be reasonably construed as unlawful.

Neither Mercer or Bo were even aware that the coaches used a game for the

camp attendees that was called “bomb the country” until informed of this fact

by Plaintiff. They were not aware of and did not participate in any type of

segregation based on race or national origin or any other discriminatory basis.

As noted in their affidavits, the City has never received any complaints of any

discriminatory action in connection with the summer camps, and especially the

soccer camp.

      Additionally, Plaintiff’s allegations concerning John Doe and Jane Doe

are such that there is no basis for a determination that their conduct was

knowingly clearly unlawful. The gist of Plaintiff’s argument is that K.V. was

placed on Team Argentina and the white children were placed on Team

America. Essentially, Plaintiff claims K.V.’s constitutional rights were violated

because she was not placed on the scrimmaging team that she wanted to be

placed on. Since there is no authority indicating a person participating in a

sports program has a constitutional right to be placed on a team of their own

choosing, the conduct alleged by Plaintiff does not violate clearly established


                                      19
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.49 Filed 08/20/21 Page 20 of 24




statutory or constitutional rights which a reasonable person would have

known.

      Since there is no evidence that any of the individual Defendants

engaged in conduct they reasonably believed would have violated Plaintiff’s

constitutional rights, Plaintiff’s claims against Bo and Mercer and the individual

unnamed Defendants should be dismissed based on qualified immunity.

    IV. PLAINTIFF’S STATE LAW CLAIMS SHOULD BE DISMISSED FOR
                 LACK OF SUBJECT MATTER JURISDICTION

      Counts III and IV of Plaintiff’s complaint are based on alleged violations

of Michigan statutes. These claims should also be dismissed because this

Court lacks subject matter jurisdiction. The two basic statutory grants of

subject matter jurisdiction are contained in 28 USC §1331, which provides for

“federal question” jurisdiction, and 28 USC § 1332, which provides for

“diversity of citizenship” jurisdiction. Plaintiff does not allege diversity of

citizenship. Additionally, since Plaintiff’s state law claims fail to allege a claim

“arising under the Constitution, laws, or treaties of the United States,” this

Court does not have subject matter jurisdiction. 28 USC § 1331. Although

Plaintiff will contend the Court has supplemental jurisdiction under 28 USC §

1367(a), this Court may decline supplemental jurisdiction over a claim if it has

dismissed all other claims over which it has original jurisdiction. 28 USC §

1367(c)(3). Since all of Plaintiff’s federal claims should be dismissed for
                                        20
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.50 Filed 08/20/21 Page 21 of 24




reasons stated above, the Court may decline jurisdiction over any remaining

claims brought under state law.

       V. COUNT III AND IV OF PLAINTIFF’S COMPLAINT ALLEGING
        VIOLATIONS OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT AND
                     MCL 740.146 SHOULD BE DISMISSED

      Count III of Plaintiff’s complaint alleges Defendants denied K.V. of

equal public accommodations in violation of the Elliott-Larsen Civil Rights

Act, MCL 37.2101 et seq. In Count IV, Plaintiff argues that Defendants

denied K.V. the accommodations of the Troy summer sports camp in

violation of MCL 750.146. Neither of these claims have any merit and

should be dismissed.

        The State of Michigan protects the public’s rights to equal access to

public accommodations through the Elliott-Larsen Civil Rights Act (MCL

37.2101 et seq.) and provisions in the Michigan Penal Code, often referred

to as the equal accommodations law (MCL 750.146 et seq.). Scalise, 29.

To prevail on a cause of action under the Civil Rights Act, a plaintiff must

show unjustified disparate treatment or intentional discrimination related to

a place of public accommodation. Id., 30. A violation occurs where a

person is denied full and equal enjoyment of the good, services or facilities

provided by the defendant. Id., 30, Clarke v Kmart Corp., 197 Mich App

541, 545; 495 NW2d 820 (1992). To prevail on a cause of action under the


                                      21
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.51 Filed 08/20/21 Page 22 of 24




equal accommodation act, a plaintiff must show a withholding, refusal, or

denial of public accommodations. Id.

      In this case, Plaintiff admits K.V. participated in the entire week-long

soccer camp. There is no allegation or evidence that any of the Defendants

denied K.V. the opportunity to fully engage and participate in any camp

activities. There was no withholding, refusal, or denial of public

accommodations. Thus, Count IV of the Complaint, alleging a violation of

MCL 750.146, should be dismissed.

      Plaintiff may assert that K.V. was denied the full and equal enjoyment

of the camp in violation of the Civil Rights Act because she was not placed

on the same team as other children at the camp. However, as noted in

Scalise, equal enjoyment occurs as long as the plaintiff has full use of the

public accommodation. In Scalise, the plaintiffs claimed a denial of public

accommodations because a school facility allowed the Boy Scouts to use

facilities that were closed off to plaintiffs. Scalise, 32. Plaintiffs argued that

since the Boy Scout meetings were closed to plaintiffs, they were deprived

of full enjoyment of the school’s facilities. Id. In rejecting this claim, the

Court noted that full enjoyment “…does not require that patrons of public

accommodations … be given carte blanche to indiscriminately enter any

classroom or gymnasium regardless of the competing interests of others.”


                                        22
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.52 Filed 08/20/21 Page 23 of 24




Id. Likewise, in this case, full enjoyment of the soccer camp does not

require that each child be placed on a specific team. Being placed on a

different team than other children did not deny K.V. the right to fully and

equally enjoy the soccer camp. As previously noted, K.V. participated in

soccer camp activities each day of the program, and there is no allegation

that she was denied the opportunity to engage in any of the activities that

were offered to all the children at the camp.

      Since there is no allegation or proof that any Defendants denied K.V.

the accommodations of the Troy summer sports camp in violation of MCL

750.146 or denied K.V. equal enjoyment of a public accommodation in

violation of the Elliott-Larsen Civil Rights Act, MCL 37.2101 et seq., Counts

III and IV of the complaint should be dismissed.

Dated: August 20, 2021        s/Allan T. Motzny (P37580)
                              Troy City Attorney’s Office
                              Attorney for Defendants Troy, Bo and Mercer
                              500 W. Big Beaver Road
                              Troy, MI 48084
                              (248) 524-3320
                              motznyat@troymi.gov




                                      23
Case 2:21-cv-11169-MAG-DRG ECF No. 10, PageID.53 Filed 08/20/21 Page 24 of 24




                          Certificate of Service

      I hereby certify that on August 20, 2021, I electronically filed

Defendant City of Troy, Elaine Bo, and Scott Mercer’s Motion for Dismissal

and Summary Judgment, and Brief in Support of the Motion with the Clerk

of the Court using the ECF system and served notice of such filing to all

parties of record using the ECF system.


Dated: August 20, 2021        s/Allan T. Motzny (P37580)
                              Troy City Attorney’s Office
                              Attorney for Defendants Troy, Bo and Mercer
                              500 W. Big Beaver Road
                              Troy, MI 48084
                              (248) 524-3320
                              motznyat@troymi.gov




                                       24
